--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED
Redacted portions are indicated by [****]


Redacted portions filed separately with the SEC pursuant
to the confidential treatment request


PROJECT TRANSFER AGREEMENT

THIS PROJECT TRANSFER AGREEMENT (this “Agreement”) is hereby entered into and
effective as of May 7, 2010 (the “Effective Date”) by and between IntelGenx
Corp., a Canadian corporation, having an address at 6425 Abrams Ville
Saint-Laurent, Quebec H4S 1X9 Canada (“IntelGenx”) on the one hand, and Cary
Pharmaceuticals Inc., a Delaware corporation with offices located at 9903 Windy
Hollow Road, Great Falls, Virginia 22066 (“Cary”) on the other. IntelGenx and
Cary are sometimes referred to in this Agreement collectively as the “Parties”
and each individually a “Party”.

In consideration of the mutual covenants and promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties agree as follows:


ARTICLE 1
BACKGROUND; DEFINITIONS


1.1 Background.

(a) Reference is made to a certain Joint Venture Agreement between the Parties
dated as of November 2, 2007 (the “Joint Venture Agreement”); a certain
agreement between the Parties effective as of April 2, 2008 (the “April 2008
Amendment”); a certain agreement between the Parties effective April 3, 2009
(the “April 2009 Amendment”); a certain agreement between the Parties dated
August 23, 2007 (the “MOU”); a certain agreement between the Parties dated
February 20, 2007 (the “February 2007 LOI”); a certain agreement between the
Parties dated September 16, 2006 (the “September 16, 2006 LOI”); a certain
agreement between the Parties dated February 1, 2006 (the “February 1, 2006
LOI”); a certain agreement between the Parties dated February, 2006 (the
“February 6, 2006 LOI”); and a certain agreement dated November 28, 2005 (the
“2005 Agreement”), (collectively, the “Terminated Agreements”) each of which is
attached hereto.

(b) The Parties have mutually agreed to terminate the Terminated Agreements on
the terms set forth herein, and the Parties hereby agree that, effective upon
signing of this Agreement, and the delivery of the documents set forth in
Article 3, the Terminated Agreements are terminated and of no further force and
effect.

(c) This Agreement sets forth the effect of the termination of the Terminated
Agreements, which clauses thereof survive, if any, and certain other agreements
between the Parties.

--------------------------------------------------------------------------------

1.2 Defined Terms. As used in this Agreement, the terms below will have the
following meanings:

(a) “Affiliate” means any Person which directly or indirectly controls, is
controlled by, or under common control with a Party. For purposes of this
foregoing definition, the term “control” (including with correlative meaning,
the terms “controlling”, “controlled by,” and “under common control with”) as
used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract, or otherwise.

(b) “Applicable Laws” means all applicable laws, rules and regulations that may
apply to the development, manufacture, handling, storage, use, marketing or sale
of the Product or the performance of either Party’s obligations under this
Agreement including laws, rules and regulations governing the import, export,
development, marketing, distribution and sale of the Product, to the extent
applicable and relevant, and including all current Good Manufacturing Practices
or current Good Clinical Practices or similar standards promulgated by the FDA
and including U.S. export control laws and the U.S. Foreign Corrupt Practices
Act.

(c) “Assumed Liabilities” means (i) all liabilities related to the CPI-300
Project (except to the extent the cost thereof has already been paid by Cary),
the NDA and the commercialization of the Product, including as indicated on
Exhibit B and (ii) all liabilities relating to the Biovail Litigation, including
all expenses relating to the engagement of Knobbe Martens Olsen & Bear, LLP
(“Knobbe Martens”) or parties retained by or through Knobbe Martens.
Notwithstanding the foregoing, Assumed Liabilities shall not include any amount
relating to the CPI-300 Project or the Biovail Litigation if, and only if, Cary
has incurred such expense and has not disclosed such expense to IntelGenx by
April 30, 2010. Set forth on Exhibit B-1 is a list of all pending third party
engagements which either party is aware of relating to CPI-300 or the Biovail
Litigation. All liabilities relating to such engagements on Exhibit B-1 are part
of the Assumed Liabilities.

(d) “Biovail Litigation” means that lawsuit commenced by Biovail Laboratories
International SLR v. Cary Pharmaceuticals Inc as identified in Case Number:
1:2009CV00605 filed, August 13, 2009.

(e) “Confidential Information” means, with respect to a Party, all information
of any kind whatsoever (including without limitation, data, compilations,
formulae, models, patent disclosures, procedures, processes, projections,
protocols, results of experimentation and testing, specifications, strategies,
techniques and all non-public intellectual property, and all tangible and
intangible embodiments thereof of any kind whatsoever (including without
limitation, apparatus, compositions, documents, drawings, machinery, patent
applications, records and reports)), which is disclosed by such Party or such
Party’s Affiliates to the other Party or its Affiliates and is marked,
identified or otherwise acknowledged to be confidential at the time of
disclosure to the other Party. Notwithstanding the foregoing, Confidential
Information of a Party shall not include information which the other Party can
establish by competent evidence (a) to have been publicly known prior to
disclosure of such information by the disclosing Party to the other Party, (b)
to have become publicly known, without fault on the part of the other Party,
subsequent to disclosure of such information by the disclosing Party to the
other Party, (c) to have been received by the other Party free of an obligation
of confidentiality at any time from a source, other than the disclosing Party,
rightfully having possession of and the right to disclose such information free
of an obligation of confidentiality, (d) to have been otherwise known by the
other Party prior to disclosure of such information by the disclosing Party to
the other Party.

- 2 -

--------------------------------------------------------------------------------

(f) “CPI-300 Project” has the meaning set forth on Exhibit A-1.

(g) “Encumbrance” means any charge, lien, pledge, security interest, encumbrance
or other restriction whatsoever.

(h) “Intellectual Property Rights” means rights in, under or to intellectual
property, including without limitation, know-how, patents and patent
applications (including but not limited to continuation applications,
provisional applications, inventors’ certificates and any foreign applications)
trademarks (including but not limited to applications and renewals), trade
secrets, inventions, data, processes, techniques, procedures, compositions,
devices, methods, formulas, and copyrights (including but not limited to
copyrightable works, copyright applications, registrations and renewals) and
copies and tangible embodiments of any or more of the foregoing.

(i) “NDA” means the New Drug Application for the Product submitted to the FDA on
or about March 31, 2009 and received by the FDA on April 6, 2009, having been
assigned NDA #22-497 by the FDA.

(j) “NDA Ownership Transfer Letter” shall have the meaning ascribed thereto in
Section 3.1(a)(ii);

(k) “Net Product Sales” means (i) the gross amount of sales royalties received
by IntelGenx in connection with sales or license of the Product in the
Territory, other than Upfront Payments , less (if payable by IntelGenx): (a)
trade and reasonable and customary cash discounts allowed; (b) refunds, rebates,
chargebacks, retroactive price adjustments and any other allowances which
effectively reduce the net selling price; (c) returns, credits and allowances;
and (d) freight, taxes and insurance, (ii) the proceeds of any disposition of
all or substantially all of IntelGenx’s interest in the Product; or (iii) the
proceeds of any litigation relating to the Product (including both judgments and
settlements, but net of reasonable litigation expenses actually paid by
IntelGenx). For purposes of clarity, the sale of a portion of the revenue stream
(e.g., the sale of a portion of royalties due to IntelGenx as part of a
financing transaction) described in (i) by IntelGenx shall be treated as part of
Net Product Sales.

(l) “Permitted Encumbrance” means (i) any Encumbrances in respect of taxes not
yet due and payable as of the Effective Date and (ii) any Encumbrance arising
out of or relating to an agreement to which IntelGenx is a party.

(m) “Product” means tablets that contain 450 mg of bupropion hydrochloride
extended release as described in the NDA.

- 3 -

--------------------------------------------------------------------------------

(n) “QuitPak Product” means a pharmaceutical product developed out of the
QuitPak Project and comprising bupropion and mecamylamine.

(o) “QuitPak Project” has the meaning set forth in Exhibit A-2.

(p) “Regulatory Approvals” shall mean any approvals, product and/or
establishment licenses, registrations or authorizations, including without
limitation approvals under NDAs which are necessary for the commercial
manufacture, use storage, importation, transport, promotion, pricing, marketing
or sale of the Product in the Territory.

(q) “Territory” means worldwide.

(r) “Transferred Assets” means all right, title and interest of Cary in and to
the following assets:

(i) the Intellectual Property Rights related to the CPI-300 Project as described
in Section 2.5;

(ii) all Regulatory Approvals, including the Product NDA; and

(iii) all original documents and records relating to the Product, the NDA and
the Biovail Litigation, including written and electronic correspondence.

(s) “Upfront Payments” means payments received by IntelGenx with respect to the
Product which are made in a lump sum (whether based on meeting a milestone or
not) prior to the commercial launch of the Product that are not creditable or
subject to offset against future royalties on the Product. For purposes of
clarity, lump sum payments with respect to the Product which do not qualify as
Upfront Payments will be part of Net Product Sales.

1.3 References to Articles, Sections, Exhibits and Schedules. All references in
this Agreement to articles, sections (and other subdivisions), exhibits and
schedules refer to the corresponding articles, sections (and other
subdivisions), exhibits and schedules of, or attached to, this Agreement, unless
the context expressly, or by necessary implication otherwise requires.

ARTICLE 2
PROJECT TRANSFER


2.1 General. The Parties have agreed, subject to the terms provided for in this
Agreement, to terminate the joint venture provided for in the Terminated
Agreements and that the CPI-300 Project will be transferred and assigned to
IntelGenx as herein provided.

2.2 Regulatory Approvals. Cary hereby assigns to IntelGenx all rights and
interest in the Regulatory Approvals that Cary has or may have had, including
the NDA, and IntelGenx will be responsible for the costs associated therewith.
Cary and IntelGenx will effectuate such transfer of the Regulatory Approvals in
accordance with Applicable Laws, including 21 Code of Federal Regulations §
314.72. IntelGenx will have full and complete authority with respect to the
prosecution and/or amendment of the NDA and the commercialization of the Product
and/or the technology encompassed in the CPI-300 Project, including the right,
in its absolute and sole discretion, to abandon or withdraw the NDA and to
discontinue any efforts to commercialize the Product, subject to IntelGenx’s
assumption of all liabilities in Section 4.1, 4.2 and 4.3.

- 4 -

--------------------------------------------------------------------------------

2.3 Litigation. Promptly following execution of this Agreement and assignment of
the NDA, the Parties shall exercise their best efforts to cooperate in order to
substitute IntelGenx for Cary as a party to the Biovail Litigation and to enter
into a new engagement letter with Knobbe Martens pursuant to which Cary shall be
removed from all obligations with respect to the Biovail Litigation and
IntelGenx shall assume all such obligations. In the event such substitution is
unsuccessful or, after opposition by Biovail, Knobbe Martens provides an opinion
addressed to Cary stating that pursuing such substitution is inadvisable, (i)
IntelGenx shall assume all costs and obligations relating to the Biovail
Litigation; and (ii) Cary shall provide IntelGenx with full and absolute control
of the Biovail Litigation, which rights shall be irrevocable so long as all
costs and obligations hereunder are paid in full, and so long as any compromise
thereof does not require Cary to undertake any direct obligation or perform any
covenant or agreement and shall fully cooperate with IntelGenx (at IntelGenx’s
expense, to the extent that Cary’s internal costs are not associated with such
cooperation) with respect to the Biovail Litigation.

2.4 Assistance by Parties. The Parties will provide limited and reasonable
assistance and cooperation to the other Party, in connection with Cary’s pursuit
of the QuitPak Project (wherein IntelGenx will provide assistance) and
IntelGenx’s pursuit of the CPI-300 Project (wherein Cary will provide
assistance). Notwithstanding the foregoing, the Parties agree:

(a) that such assistance will require limited resources and effort and agree to
provide extensive assistance (such as laboratory analysis or arrangement of
third party resources) only after coming to a mutually agreeable fee for the
extensive assistance.

(b) neither Party shall have any obligation to provide assistance and
cooperation in a manner that would conflict with such Party’s other contractual
agreements or commitments.

(c) Cary expressly acknowledges that IntelGenx will require Cary to assist in
transferring existing knowledge relating to CPI-300 its preparation for the June
10 meeting with the FDA relating to CPI-300.

(d) IntelGenx expressly agrees that Cary shall not have any obligation to
participate in any phone call or meeting with the FDA except to the extent
necessary in order to transfer the NDA to IntelGenx.

2.5 Intellectual Property. Notwithstanding any provision, term or condition of
the Terminated Agreements, Cary and IntelGenx agree as follows:

(a) IntelGenx shall exclusively own all Intellectual Property Rights developed,
discovered, invented, authored, owned or controlled by Cary (including any
Intellectual Property Rights which Cary may hold by virtue of joint development
with IntelGenx and its employees, agents or contractors), or otherwise created
by Cary, its employees, agents and consultants under the Terminated Agreements
relating to the CPI-300 Project.

- 5 -

--------------------------------------------------------------------------------

(b) Except as set forth in Section 2.5(e) below with respect to the inventions
described in U.S. Patent No. 7,674,479 (and U.S. patent application serial nos.
60/833,154 and 11/782,839, and any other patent applications that claim priority
thereto including but not limited to WO 2008/038155 and all patent applications
related thereto), Cary shall exclusively own all Intellectual Property Rights
developed, discovered, invented, authored, owned or controlled by IntelGenx
(including any Intellectual Property Rights which IntelGenx may hold by virtue
of joint development with Cary and its employees, agents or contractors) that
were developed as a result of the QuitPak Project and relate to the QuitPak
Product, or otherwise created by IntelGenx, its employees, agents and
consultants under the QuitPak Project.

(c) Each party agrees to execute and deliver, or cause its employees or agents
to execute and deliver, to the other party such assignments of the Intellectual
Property Rights, including, without limitation, oaths, declarations, patents
and/or other instruments of conveyance, in recordable form and otherwise
satisfactory to the other party, and to perform such other lawful acts as the
other party may reasonably request to fully secure to it and/or evidence the
rights and interests assigned by this Article 2 and the other provisions of this
Agreement.

(d) For the avoidance of doubt, the Parties agree that nothing in the Joint
Venture Agreement, in the 2005 Agreement, or in this Agreement conferred or will
confer any rights to IntelGenx in U.S. Patent No. 6,197,827 or its foreign
equivalents and the QuitPak trademark and/or tradename, which is owned in its
entirety by Cary. To the extent IntelGenx has an ownership interest in any part
of the invention(s) described in U.S. Patent No. 6,197,827 or its foreign
equivalents, IntelGenx hereby assigns its entire right, title and interest in
and to said inventions to Cary and agrees to execute and/or provide any
documentation necessary to perfect the assignment.

(e) Notwithstanding the foregoing, the Parties also agree that nothing in the
Joint Venture Agreement, the February 2007 Agreement, the September 16, 2006
Agreement, the 2005 Agreement, any other Terminated Agreement or this Agreement
conferred or will confer any rights to Cary in the inventions disclosed in U.S.
non-provisional application nos. 11/782,838 and 11/828,287 (the latter now U.S.
Patent No. 7,674,479) and in U.S. provisional application no. 60/833,154, these
applications having been listed on Exhibit A to the Joint Venture Agreement, and
which are owned in their entirety by IntelGenx. To the extent Cary has an
ownership interest in any part of the invention(s) described in U.S.
non-provisional application nos. 11/782,838 and 11/828,287, U.S. Patent No.
7,674,479, and U.S. provisional application no. 60/833,154, Cary hereby assigns
its entire right, title and interest in and to said inventions to IntelGenx, and
in and to all divisional, continuation, reissue, and continuation in-part
applications thereof supplementary protection certificates, inventors’
certificates, any corresponding foreign patent applications and/or PCT patent
applications, including but not limited to WO 2008/038155 and related
application, represented by IntelGenx to disclose, claim or otherwise cover or
embrace technology within the scope thereof including reissues, reexamination
and extensions which have been or shall be filed and/or granted in the United
States and all foreign countries on any of said inventions, subject to the
License set forth in Section 5.1.

- 6 -

--------------------------------------------------------------------------------

ARTICLE 3
CLOSING


3.1 Closing Documents. On or before May 17, 2010:

(a) Cary will deliver the following documents and instruments to IntelGenx:

(i) NDA Assignment (demonstrating compliance with 21 C.F.R. § 314.72);

(ii) A letter transferring ownership of the NDA in accordance with 21 C.F.R. §
314.72 (the “NDA Ownership Transfer Letter”);

(iii) Documentation from FDA evidencing the receipt of the NDA Ownership
Transfer Letter; and

(iv) All original documents and records relating to the Product, the NDA and the
Biovail Litigation which have not been previously provided to IntelGenx or
Knobbe Martens.

(b) IntelGenx will deliver to Cary: All data, documentation, original records,
materials (including batches of sample QuitPak Products that may have been
produced under the 2005 Agreement and the API) relating to the QuitPak Project.

ARTICLE 4
FINANCIAL CONSIDERATION


4.1 Initial Payment. At the time of execution of this Agreement, an escrow
account shall be established with Davis, Malm & D’Agostine, PC (the “Escrow
Agent”) pursuant to which IntelGenx shall put [*****] into escrow (the “Escrow
Amount”) for the benefit of Cary. On the latter of May 10, 2010 or the date that
Cary provides documentation to the Escrow Agent, with a copy to IntelGenx, from
the FDA acknowledging receipt of the NDA Ownership Transfer Letter, such amount
shall be released to Cary (the “Initial Payment”). If release of the Escrow
Amount pursuant to this Section 4.1 has not occurred prior to June 15, 2010, the
Escrow Amount shall be returned to IntelGenx and this Agreement shall become
void.

4.2 Additional Payments. Subject to the conditions specified herein, IntelGenx
shall pay Cary:

(a) [****] on the earlier of (i) the date on which the FDA receives from
IntelGenx a response to the FDA’s letter dated February 3, 2010 (the “Second
Payment”) or (ii) September 30, 2010; provided, however, that if IntelGenx
determines, in its sole and absolute discretion to terminate the CPI-300
Project, and has withdrawn the NDA and provides proof of such withdrawal to Cary
by such date, then it will have no continuing obligation to make the Second
Payment.

- 7 -

--------------------------------------------------------------------------------

(b) [****] within 45 days after both the FDA notifies IntelGenx of NDA approval
for the Product, and all other necessary U.S. Regulatory Approvals for the
Product have been obtained (the “Third Payment”); provided, however, that if
IntelGenx determines, in its sole and absolute discretion, to terminate the
CPI-300 Project, and has withdrawn the NDA and provides proof of such withdrawal
to Cary by such date, then it will have no continuing obligation to make the
Third Payment.

4.3 Assumed Liabilities: IntelGenx expressly agrees to assume and pay fully the
Assumed Liabilities, including those identified on Exhibit B.

4.4 Liabilities Not Assumed. It is expressly understood and agreed that, except
for the Assumed Liabilities, neither party will assume or has assumed, nor will
it be liable for, any liability, debt, obligation, claim against or contract of
the other party of any kind or nature whatsoever, at any time existing or
asserted, whether or not accrued, fixed, contingent or otherwise, whether known
or unknown, and each party agrees to indemnify the other party against all such
liabilities not assumed. Without limiting the foregoing, Cary agrees to be
responsible for all costs, severance, expenses or other liabilities resulting
from the termination of any employees of Cary, and, IntelGenx agrees to be
responsible for all costs, severance, expenses or other liabilities resulting
from the termination of any employees of IntelGenx.

4.5 Ongoing Payments. Subject to receipt of all Regulatory Approvals necessary
to commercialize the Product, and to IntelGenx not abandoning its Product
commercialization efforts, ongoing payments will be made to Cary, by IntelGenx
or its Affiliate, as follows:

(a) Subject to Section 4.5(b), (c), and (d) below, IntelGenx will pay Cary (i)
ten percent (10%) of all Net Product Sales relating to the Product and (ii)
three percent (3%) of all Upfront Payments. Such payments to Cary will be made
by IntelGenx or its affiliate within 30 days of receipt by IntelGenx.

(b) No payments will be due under this Section 4.5 or otherwise on any Products
sold or transferred to customers as samples or for demonstration purposes.

(c) Payments due under this Section 4.5 will continue until the earlier of: (i)
all claims in all patents relating to the Product NDA, hereafter owned
exclusively by IntelGenx, have expired or been determined to be invalid or (ii)
the end of the commercial life of the Product in the Territory. The Parties
expressly agree that the commercial life of the Product in the Territory
excludes any improvements or amendments to the Product subsequent to the receipt
of the NDA, including receipt of any additional Regulatory Approvals.

(d) Once due, IntelGenx shall deduct from and against the Ongoing Payments
otherwise due to Cary under this Section 4.5, the sum of $200,000 which
represents amounts previously paid by IntelGenx to Cary.

- 8 -

--------------------------------------------------------------------------------

4.6 Records and Audits. Cary shall have the right, at its own expense, to have
an independent public accountant, reasonably acceptable to IntelGenx, audit the
IntelGenx’s financial books and records of account pertaining to Net Product
Sales. All such audits shall be conducted not more than once per year, during
normal business hours, and upon reasonable prior notice. Notwithstanding the
foregoing, in no event shall Cary have the right to audit any period previously
audited or to audit any period ending more than two years prior to the date such
audit is commenced. Any amounts determined pursuant to any such audit to have
been overpaid or underpaid shall promptly be refunded or paid as applicable. In
the event that any such audit reveals an underpayment to Cary of more than five
(5%), IntelGenx shall reimburse Cary for the expense of such audit.
Notwithstanding the foregoing, in the event that IntelGenx disagrees with the
conclusions of any such audit, the Parties shall submit such dispute to
arbitration in accordance with Section 11.9 and no payment shall be made under
this Section 4 pending the outcome of such arbitration. As a condition to such
audit, the independent public accountant selected shall execute a written
agreement, reasonably satisfactory in form and substance to both Parties, to
maintain in confidence all information obtained during the course of any such
audit except for disclosure as necessary for the above purpose and all
reasonable documents will be delivered to the auditor under these confidential
terms. Additionally no auditor may be employed on a contingency basis.

4.7 Periodic Updates. IntelGenx shall provide Cary with (i) prompt notice of
IntelGenx’s response to the FDA’s February 3, 2010 letter and FDA’s notification
of NDA approval; and (ii) quarterly financial reports to support payment of the
Ongoing Payments identified in Section 4.5, which financial reports shall
include a statement showing all Net Product Sales, broken out pursuant to
subsections (i), (ii), and (iii) of the definition of Net Product Sales. These
periodic financial updates will be provided within 30 days of the end of each
quarter. In addition, IntelGenx will provide Cary with copies of press releases
identifying material events relating to the CPI-300 project on a quarterly basis
so Cary may remain informed of the CPI-300 Project.

4.8 All dollar amounts identified in this Agreement represent US currency.

ARTICLE 5
QUITPAK PROJECT


5.1 License Agreement. IntelGenx grants Cary a perpetual, worldwide, exclusive,
royalty free, fully paid up and assignable license for the purposes of the
QuitPak Product, with the right to sublicense (with notification to IntelGenx of
such sublicense) any Intellectual Property Rights relating to the QuitPak
Project (including those rights under U.S. Patent No. 7,674,479, U.S. Patent
Application Serial Nos. 60/833,154, 11/782,839, WO 2008/038155 and all
divisional, continuation, reissue, and continuation in-part applications
thereof, supplementary protection certificates, inventors’ certificates, any
corresponding foreign patent applications and/or PCT patent applications which
disclose, claim or otherwise cover or embrace technology within the scope
thereof including reissues, re-examination and extensions which have been or
shall be filed and/or granted in the United States and all foreign countries on
any of said inventions), whereby Cary may further develop and improve, use,
make, have made, market, distribute or otherwise develop or commercialize,
directly or through third parties, Intellectual Property Rights relating to the
QuitPak Project. Cary agrees that it shall not exercise any Intellectual
Property Rights relating to improvements made pursuant to this license in a
manner that would block or prevent IntelGenx from the development of any
Intellectual Property Rights referenced in Section 2.5(a) .

- 9 -

--------------------------------------------------------------------------------

5.2 Cary Rights: Notwithstanding Article 2 and Section 5.1 above, Cary will
retain all rights relating to U.S. Patent No. 6,197,827 or its foreign
equivalents.

5.3 Patent Enforcement. Cary shall have the exclusive right to enforce (at
Cary’s sole expense) all Intellectual Property Rights licensed to Cary pursuant
to Section 5.1, and IntelGenx shall reasonably cooperate (at Cary’s expense, to
the extent that IntelGenx’s internal costs are not associated with such
cooperation) with Cary in the enforcement of such rights.

5.4 Covenant Not to Sue. IntelGenx covenants and agrees that it will not sue
Cary or any licensee thereof for infringement of U.S. Patent No. 7,674,479, U.S.
Patent Application Serial Nos. 60/833,154, 11/782,839, WO 2008/038155 and all
divisional, continuation, reissue, and continuation in-part applications
thereof, supplementary protection certificates, inventors’ certificates, any
corresponding foreign patent applications and/or PCT patent applications or the
license granted under Section 5.1 with respect to the QuitPak Product.

ARTICLE 6
EFFECT OF TERMINATION


6.1 Confidentiality. The provisions of Article 8 of the Joint Venture Agreement,
attached hereto, shall survive termination and remain in full force and effect;
provided, however, that (i) IntelGenx shall have the right to use and, to the
extent required by or advisable or reasonably necessary under Applicable Law, to
disclose Confidential Information of Cary’s that constitutes Intellectual
Property Rights assigned to IntelGenx pursuant to this Agreement in Section 2.5.
(a), and (ii) Cary shall have the right to use and, to the extent required by
Applicable Law, to disclose Confidential Information of IntelGenx that
constitutes Intellectual Property Rights licensed to Cary pursuant to this
Agreement in Section 5.1.

6.2 Non-Survival Clauses. Notwithstanding Section 13.4 of the Joint Venture
Agreement, Articles 11, 12, 15 and Sections 4.1, 5.5, 7.4, 9.1, 9.2, 13.3 and
13.4 of the Joint Venture Agreement shall not survive termination thereof.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF CARY


Cary hereby represents and warrants to IntelGenx as follows:

7.1 Organization and Standing; Power of Authority. Cary is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and has full power and authority to make and perform this
Agreement and the transactions and other agreements and instruments contemplated
by this Agreement. This Agreement has been and all other agreements and
instruments to be executed and delivered by Cary in connection herewith will be
duly executed and delivered by Cary as applicable. This

- 10 -

--------------------------------------------------------------------------------

Agreement has been duly approved by the sole member of Cary, and constitutes the
valid and binding obligation of Cary, enforceable in accordance with its terms.

7.2 Conflicts; Defaults. Neither the execution and delivery of this Agreement
and the other agreements and instruments to be executed and delivered in
connection herewith by Cary, nor the performance by Cary of the transactions
contemplated hereby or thereby, will violate, conflict with, or constitute a
default under, any of the terms of Cary’s articles of organization or operating
agreement or any contract to which Cary is a party or is bound.

7.3 Title to and Condition of Transferred Assets. Subject to any restrictions or
Encumbrances arising out of the Biovail Litigation: Cary has good and marketable
title to the Transferred Assets free and clear of all Encumbrances, other than
Permitted Encumbrances, and IntelGenx will receive good and marketable title to
the Transferred Assets to IntelGenx pursuant to this Agreement, free and clear
of all Encumbrances, other than Permitted Encumbrances. INTELGENX ACKNOWLEDGES
AND AGREES THAT, OTHER THAN CARY’S REPRESENTATIONS SET FORTH IN THIS SECTION
7.3, CARY DOES NOT EXTEND ANY WARRANTY, EXPRESS OR IMPLIED AS TO THE TRANSFERRED
ASSETS.

ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF INTELGENX


IntelGenx hereby represents and warrants to Cary as follows:

8.1 Organization and Standing: Power of Authority. IntelGenx is a corporation
duly organized, validly existing and in good standing under the laws of Canada,
and has full corporate power and authority to operate its business, to own its
assets and acquire the Transferred Assets and to make and perform this Agreement
and the transactions and other agreements and instruments contemplated by this
Agreement. This Agreement has been, and all other agreements and instruments in
connection herewith will be, duly executed and delivered by IntelGenx. This
Agreement has been duly approved by the directors of IntelGenx, and constitutes
the valid and binding obligation of IntelGenx, enforceable in accordance with
its terms.

8.2 Conflicts; Defaults. Neither the execution and delivery of this Agreement
and the other agreements and instruments to be executed and delivered in
connection herewith by IntelGenx, nor the performance by IntelGenx of the
transactions contemplated hereby or thereby, will violate, conflict with, or
constitute a default under, any of the terms of IntelGenx organizational or
governing documents or any contract to which IntelGenx is a party or is
otherwise subject or bound.

ARTICLE 9
MUTUAL RELEASES AND MUTUAL NONCOMPETE


9.1 Release by Cary. Cary, for itself and its directors, officers, affiliates,
shareholders, successors and assigns (hereinafter collectively referred to as to
the “Cary Group”) does hereby forever release, remise, acquit and discharge
IntelGenx, together with its respective directors, officers, members,
shareholders, successors and assigns (collectively, the “IntelGenx Group”) of
and from any and all payments, claims, lawsuits, demands, judgments, actions,
causes of action, damages, expenses, costs, attorneys’ fees and liabilities of
any kind whatsoever, whether known or unknown, vested or contingent, in law,
equity or otherwise, which the Cary Group ever had, now has or may in the future
claim to have against the IntelGenx Group from the beginning of the world to the
date of this Agreement, which may arise from or relate directly or indirectly to
(a) any of the Terminated Agreements, and (b) the performance by IntelGenx under
any of the Terminated Agreements, or the failure to perform thereunder.

- 11 -

--------------------------------------------------------------------------------

9.2 Release by IntelGenx. The IntelGenx Group does hereby forever release,
remise, acquit and discharge the Cary Group of and from any and all payments,
claims, lawsuits, demands, judgments, actions, causes of action, damages,
expenses, costs, attorneys’ fees and liabilities of any kind whatsoever, whether
known or unknown, vested or contingent, in law, equity or otherwise, which the
IntelGenx Group (respectively) ever had, now has or may in the future claim to
have against the Cary Group from the beginning of the world to the date of this
Agreement which may arise from or relate directly or indirectly to (a) any of
the Terminated Agreements, and (b) the performance by Cary under the Terminated
Agreements, or the failure to perform thereunder.

9.3 No Assignment of Rights. Cary and IntelGenx each hereby represents and
warrants to the other that any claim which would have been released hereunder if
owned by them (or anyone in its respective Group) on the date hereof has not
been transferred, assigned or given away prior to the date hereof to any person,
firm or entity which would not be bound thereby.

9.4 Absolute Defense. It is the intention of the Parties that the general
releases provided for in this Agreement are and shall be a complete and absolute
defense to anything released hereunder. It is understood that the acceptance of
this Agreement and payment of consideration herein recited are not an admission
or acknowledgment by any party of any liability whatsoever to any other party.

9.5 Full Statement of Purpose. Cary and IntelGenx acknowledge that they have
read this Agreement, that there is absolutely no agreement or reservation not
clearly expressed herein, that the consideration recited is all that such party
is to receive, that this Agreement shall not be subject to any claim of mistake
of fact and that this Agreement expresses a full and complete settlement of any
liability and, regardless of the adequacy of the amount paid, is intended to
avoid litigation and so be final and complete.

9.6 Mutual Non-Compete. Each of Cary and IntelGenx agrees that it shall not
develop, market, distribute or commercialize the Product outside of this
Agreement and IntelGenx agrees that it shall not develop, market, distribute or
commercialize a QuitPak Product outside of this Agreement.

ARTICLE 10
INDEMNIFICATION


10.1 Cary Indemnification. Cary shall indemnify IntelGenx and its officers,
directors, employees and Affiliates (collectively, the “IntelGenx Parties”)
against any and all losses, liabilities, damages, costs and expenses, including
without limitation costs of investigation and reasonable attorneys’ fees and
expenses (collectively, “Losses”), sustained by an IntelGenx Party and arising
from:

- 12 -

--------------------------------------------------------------------------------

(a) any breach of any representation or warranty made by Cary in this Agreement
or any agreement, instrument or document delivered by Cary pursuant to the terms
of this Agreement; or

(b) any failure to perform duly and punctually any covenant, agreement or
undertaking on the part of Cary contained in this Agreement;

except, in each case, to the extent such Losses are caused by IntelGenx’s breach
of this Agreement or the willful misconduct or negligence of IntelGenx.

10.2 IntelGenx Indemnification. IntelGenx shall indemnify Cary and its officers,
directors, employees and Affiliates (collectively, the “Cary Parties”) against
any and all Losses sustained by any Cary Party and arising from:

(a) any breach of any representation or warranty made by IntelGenx in this
Agreement or any agreement, instrument or document delivered by IntelGenx
pursuant to the terms of this Agreement;

(b) any failure to perform duly and punctually any covenant, agreement or
undertaking on the part of IntelGenx contained in this Agreement; or

(c) any death of, or bodily injury to, any person on account of the ingestion or
use of any Product to the extent that such death or injury is attributable to or
arises out of clinical studies or development work conducted by IntelGenx or its
designee(s) or Product manufactured by IntelGenx or at its direction;

except, in each case, to the extent such Losses are caused by Cary’s breach of
this Agreement or the willful misconduct or negligence of Cary.

10.3 Indemnification Procedures. Promptly after receipt by a Party of notice of
any claim which could give rise to a right to indemnification pursuant to
Sections 10.1 or 10.2, such Party (the “Indemnified Party”) shall give the other
Party (the “Indemnifying Party”) written notice describing the claims in
reasonable detail. The failure of an Indemnified Party to give notice in the
manner provided herein shall not relieve the Indemnifying Party of its
obligations under this Article 10, except to the extent that such failure to
give notice materially prejudices the Indemnifying Party’s ability to defend
such claim.

(a) Except as otherwise set forth in this Section 10.3, the Indemnifying Party
shall have the right to compromise or defend, at its own expense and by its own
counsel, any such matter involving the asserted liability of the Indemnified
Party, so long as any compromise does not require the Indemnified Party to
undertake any direct obligation or perform any covenant or agreement. If the
Indemnifying Party shall undertake to compromise or defend any such asserted
liability, it shall promptly (and in any event not less than ten (10) days after
receipt of the Indemnified Party’s original notice) notify the Indemnified Party
in writing of its intention to do so.

- 13 -

--------------------------------------------------------------------------------

(b) The Indemnified Party agrees to cooperate with the Indemnifying Party and
its counsel in the compromise or defense against any such asserted liability and
shall make available to the Indemnifying Party copies of any books, records or
other documents within its control that are reasonably necessary for such
defense. To the extent desirable and appropriate in connection with the defense
of any liability described in this Section 10.3, the Parties shall enter into a
joint defense and privilege agreement in customary form.

(c) All reasonable costs and expenses incurred in connection with such
cooperation shall be borne by the Indemnifying Party.

(d) If the Indemnifying Party fails to compromise or defend the asserted
liability or fails to notify the Indemnified Party of its election to compromise
or defend as herein provided, then the Indemnified Party shall have the right,
at its option, to pay, compromise or defend such asserted liability by its own
counsel and its reasonable costs and expenses shall be included as part of the
indemnification obligation of the Indemnifying Party hereunder.

(e) Notwithstanding the foregoing, neither the Indemnifying Party nor the
Indemnified Party may settle or compromise any claim over the objection of the
other; provided, however, that consent to settlement or compromise shall not be
unreasonably withheld and that such settlement or compromise does not obligate
Indemnified Party undertake any obligation or perform any covenant or agreement.

(f) If the Indemnifying Party controls the defense of an asserted liability, the
Indemnified Party shall have the right, at its own expense, to participate in
(but not control) such defense.

(g) Notwithstanding anything to the contrary in this Section 10.3, the Party
conducting the defense of a claim shall keep the other Party informed on a
reasonable and timely basis as to the status of the defense of such claim.

10.4 Indemnification Payment. With respect to all claims relating to the CPI-300
Project (including claims relating to patent infringement, such as litigation
under 21 U.S.C. 505(j)(5)(B)(iv) or relating to the Biovail Litigation),
IntelGenx shall directly defend, compromise and settle such claims pursuant to
the above provisions and shall pay any liabilities or expenses relating to such
claims as they occur, provided that to the extent it is later determined that
Cary is not entitled to indemnification with respect to any costs incurred, Cary
shall reimburse such costs. With respect to all other claims, upon the
determination of liability after pursuit of compromise or defense of any amount
to be indemnified under this Article 10, the appropriate Party shall pay to the
other, or to the person to which such amount is owed as the case may be, within
ten (10) business days after the determination of such amount, the amount of any
claim for indemnification made hereunder.

- 14 -

--------------------------------------------------------------------------------

ARTICLE 11
MISCELLANEOUS


11.1 Termination. This Agreement may be terminated only by mutual written
consent of the Parties.

11.2 Assignment. Neither this Agreement nor any of the rights or obligations
under this Agreement may be assigned by either Party without the prior written
consent of the other Party. No permitted assignment of this Agreement by a Party
will relieve the Party of any of its obligations under this Agreement. Subject
to the foregoing, this Agreement will be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns, and no
other person will have any right or obligation under this Agreement.

11.3 Notices. Unless otherwise provided in this Agreement, any notice, request,
instruction or other document to be given hereunder by either Party to the other
will be in writing and delivered personally or mailed by certified mail, postage
prepaid, return receipt requested, or by facsimile, with a confirmation via one
of the preceding methods, as follows:

To IntelGenx:

IntelGenx Corp.
6425 Abrams
Ville Saint-Laurent
Quebec H4S 1X9 Canada
Facsimile: (514) 331-0436


to Cary:

Cary Pharmaceuticals Inc.
9903 Windy Hollow Road
Great Falls, Virginia 22066
Attention: Douglas Cary
Facsimile: (703) 759-7460


and be effective (a) if given by hand delivery, when left at the address of the
addressee as above provided, (b) if given by mail, on the third business day
after such communication is deposited in the mail, addressed as above provided
and (c) if given by telecopy, when faxed to the number above provided, except
that notices of a change of address will not be effective until received; or to
such other place and with such other copies as either Party may designate as to
itself by written notice to the other Party.

11.4 Governing Law. This Agreement will be governed by, and interpreted and
enforced in accordance with, the internal laws of the State of New York, without
reference to the principles of conflicts of law.

- 15 -

--------------------------------------------------------------------------------

11.5 Entire Agreement; Amendments and Waivers. This Agreement, together with its
attachments and exhibits, constitute the entire agreement between the Parties
pertaining to the subject matter hereof, including the CPI-300 Project and the
QuitPak Project, and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the Parties including
but not limited to the Terminated Agreements. No supplement, modification or
waiver of this Agreement will be binding unless executed in writing by the Party
to be bound thereby. No waiver of any provision of this Agreement will be deemed
or will constitute a waiver of any other provision of this Agreement (whether or
not similar), nor will such waiver constitute a continuing waiver unless
otherwise expressly provided in such writing.

11.6 Counterparts; Facsimile and PDF Signature. This Agreement may be executed
in any number of counterparts of the signature page, each of which will be
considered an original and all of which when taken together will constitute one
and the same instrument. Any Party may execute this Agreement by facsimile or
pdf signature and the other Party will be entitled to rely upon such facsimile
or pdf signature as conclusive evidence that this Agreement has been duly
executed by such Party.

11.7 Expenses. Except as otherwise specified in this Agreement, each Party will
pay its own legal, accounting and other expenses incident to the negotiation and
preparation of this Agreement and the consummation of the transactions
contemplated hereby.

11.8 Nondisparagement; Publicity. IntelGenx may issue a press release regarding
the transaction contemplated by this Agreement after providing a copy of the
press release at least two (2) days in advance to Cary for prior approval, which
shall not be unreasonably withheld. To expedite this process, IntelGenx will
provide Cary with a draft press release prior to the signing of this Agreement.
Notwithstanding the foregoing, for at least three years following the effective
date of this Agreement, neither Party shall make any disparaging statement in
public, including in any press release or public statement, about the other
Party. This nondisparagement clause does not give Cary approval rights over any
future press releases.

11.9 Dispute Resolution. Any dispute, controversy or claim arising out of or in
connection with this Agreement shall be determined and settled by arbitration in
Washington D.C., pursuant to the rules of the American Arbitration Association.
Any award rendered shall be final and conclusive upon the Parties and a judgment
thereon may be entered in a court having competent jurisdiction. The arbitrator
shall be authorized to award costs and expenses as part of any decision,
including attorney’s fees incurred in any dispute which is determined by
arbitration pursuant to this Section. Except where clearly prevented by the area
in dispute, both Parties agree to continue performing their respective
obligations under this Agreement while the dispute is being resolved.
Arbitration shall not prevent any Party from seeking injunctive relief where
such remedy is an appropriate form of remedy under the circumstances. Any
dispute, controversy or claim relating to: (i) the scope, validity,
enforceability or infringement of any patent rights covering the manufacture,
use or sale of any Product; (ii) the scope, validity, enforceability or
infringement of any trademark rights relating to any Product; or (iii) any
Party’s potential breach of its confidentiality obligations under this Agreement
shall be submitted to a court of competent jurisdiction in the territory in
which such patent or trademark rights were granted or arose.

- 16 -

--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

- 17 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first written above.

INTELGENX CORP.

By: /s/ Paul A. Simmons                                                        
     Name: Paul A. Simmons
     Title: CFO


CARY PHARMACEUTICALS INC.

By: /s/ Douglas D. Cary                                                         
     Name: Douglas D. Cary
     Title: President and CEO

--------------------------------------------------------------------------------

EXHIBIT A

Exhibit A-1 CPI-300 Project Definition

CPI-300 means the pharmaceutical product consisting of enterically coated
tablets, each tablet containing 450 mg of bupropion hydrochloride, such
pharmaceutical product being further defined in NDA 22-497

Exhibit A-2 QuitPak Project Definition

The QuitPak Project means the project to develop a pharmaceutical product
comprising bupropion and mecamylamine, and as further described in the
development agreement dated November 28, 2005 between Cary Pharmaceuticals Inc.
and IntelGenx Corp.

--------------------------------------------------------------------------------

EXHIBIT B

Line Budget Activity Supplier Amount Item Description       [****] [****] [****]
[****] [****]

EXHIBIT B-1
Engagements


[****]

--------------------------------------------------------------------------------